NO. 07-09-0283-CR
 
IN THE COURT OF
APPEALS
 
FOR THE SEVENTH
DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL B
 
FEBRUARY 10, 2010
 
__________________________
 
RODNEY CARROLL
KEELING, APPELLANT
 
V. 
 
THE STATE OF TEXAS,
APPELLEE
____________________________
 
FROM THE 251ST
DISTRICT COURT OF RANDALL COUNTY; 
 
NO. 20539-C;
HONORABLE ANA ESTEVEZ, JUDGE
____________________________
 
 
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
 
 
ORDER OF ABATEMENT AND REMAND
 
 
Appellant, Rodney Carroll Keeling, filed a notice of
appeal from his conviction for driving while intoxicated and enhanced sentence
of 10 years incarceration in the Institutional
Division of the Texas Department of Criminal Justice.  The appellate court clerk received and filed
the trial court clerk=s record
on October 20, 2009, and the trial court reporter=s record
was received and filed on November 13, 2009. 
Appellant moved for an extension of time to file his brief, which was
granted, making appellant=s brief
due on or before January 13, 2010. 
Appellant did not file his brief or request an extension of time to file
his brief by this deadline. 
Consequently, on January 20, 2010, this Court sent appellant notice
that, pursuant to Texas Rule of Appellate Procedure 38.8, failure to file his
brief by February 1, 2010 may result in the appeal being abated and remanded
without further notice.  As of the date
of this order, appellant has failed to file his brief. 
Accordingly, we now abate this appeal and remand the
cause to the trial court.  See Tex. R. App. P. 38.8(b)(2).  Upon remand,
the judge of the trial court is directed to immediately cause notice to be
given of and to conduct a hearing to determine: (1) whether appellant desires
to prosecute this appeal; (2) if appellant desires to prosecute this appeal,
whether appellant is indigent and, if not indigent, whether counsel for
appellant has abandoned the appeal; (3) if appellant desires to prosecute this
appeal, whether appellant=s present
counsel should be replaced; and (4) what orders, if any, should be entered to
assure the filing of appropriate notices and documentation to dismiss appellant=s
appeal if appellant does not desire to prosecute this appeal or, if appellant
desires to prosecute this appeal, to assure that the appeal will be diligently
pursued.  If the trial court determines
that the present attorney for appellant should be replaced, the court should
cause the Clerk of this Court to be furnished the name, address, and State Bar
of Texas identification number of the newly appointed or newly retained
attorney.  
The trial court is directed to: (1) conduct any
necessary hearings; (2) make and file appropriate findings of fact, conclusions
of law, and recommendations and cause them to be included in a supplemental
clerk=s record; (3) cause the hearing
proceedings to be transcribed and included in a supplemental reporter=s
record; (4) have a record of the proceedings made to the extent any of the
proceedings are not included in the supplemental clerk=s
record or the supplemental reporter=s record;
and (5) cause the records of the proceedings to be sent to this Court.  See Tex.
R. App. P. 38.8(b)(3).  In the absence of a request for extension of
time from the trial court, the supplemental clerk=s record,
supplemental reporter=s record,
and any additional proceeding records, including any orders, findings,
conclusions, and recommendations, are to be sent so as to be received by the
Clerk of this Court not later than March 9, 2010.    
 
Per Curiam
Do not publish.